Case 1:18-cV-02427-RB.] Document 45 Filed 12/17/18 USDC Co|orado Page 1 of 13

 

 

 

 

 

 

F l L E D
UN|TED STATES DiSTR|CT COURT
DENVER. COLORADO
District Court, Denver County, Colorado
901 19th street _ DEC 17 2015
Denver, CO 80294 ` JEFFNEY P. COLWEL.t
' CLERK
Plaintiff(s): Marthew Buci<, '
v.
Defendant(s): Bora Song v
and Hye S<)ng- 4 A CoURT UsE oNLY A
Attorney or Party Without Attorney : Case Number:
Bora Song, pro se for Defendants
[address redacted] s
Phone Number: [phone number redacted] NO' 18_0\/-02427 Rg`;
E-mail: borasong@live.com
DEFENDANTS’ MOTION, TO DISMISS, MOTION TO REDACT and
MOTION FOR SANCTION

 

 

 

I. MOTION 'I`O .DISMISS BASED ON LACK OF PERSONAL JUR,ISDICT.I.ON

Pursuant to F.R.E. lZ(b)(Z) (or C.R.C.P. lZ(b)(Z)), Defendants Bora Song and Hye Song
(together “Defendants”), as pro se, hereby submit this Motion to Dismiss, Motion to Redact and
Motion for Sanction and respectfully request that this Court dismiss the lawsuit filed on
December 6, 2018 for lack of personal jurisdiction over the Defendants, and state to this Court as
follows:

FACTUAL AND PROCEDURAL BACKGROUND

On or about December 6, 2018, the Plaintiff Matthew Buck filed its Complaint in this
Court as John Doe (amended on December 12, 2018 as Plaintiff “Matthew Buck,”) naming two
Defendants as parties to its action and claiming that venue is proper in the District Court of
Colorado and asserts that jurisdiction is proper in this Court. The Plaintiff asserted two claims for
relief: defamation per se and harassment

Plaintift’ s complaint contains the following jurisdictional allegations, which is accept as true for
the purpose of C.R.C.P. lZ(b)(Z) motion:

1) Plaintiff, plaintiffs wife, wife’s co-worker are residents of Colorado.

2) Both Defendants are residents of California.

3) The alleged defamatory statements were stated on “@WilliamWilmaZ” on
Twitter.com.

4) The attached statements on 'l`witter.com, through @WilliamWilmaZ account, do
not indicate any reference to Colorado or residents of Colorado.

Case 1:18-cV-02427-RB.] Document 45 Filed 12/17/18 USDC Colorado Page 2 of 13

5) “Defendants are subject to personal jurisdiction in this Court through the
Colorado long-arm statute because they have committed tortious acts within
Colorado.”

6) No other specified Colorado residents has been named, identified or stated.

7) Plaintiff asserts that Defendants caused him damages in the amount of $75,000 or
greater in Colorado.

8) Plaintiff asserts that he identified the Defendants using lP and phone number.

9) Plaintiff’s wife is identified as “@clairibela” on Twitter, Which is owned by a user
named “Claire Buck” with the location as “Denver, Colorado.”

10) Plaintiff’s wife’s coworker is identified as “@LonlyStrbuxLovr,” which is owned
by a user named “Jessica W.” and the location is not identified

ll) An unidentified user as “@errorcoramnobis” is also included in the published
message, which is owned by a user named “Eiror Coram Nah, B.” in “Burnin
Zana, Wakanda.”

12) Plaintiff has his own law firm in Denver, Colorado, where he received an online
message through the law office’s website_, to. which he suspects it Was from one or
both of the Defendants.

13) On September 20 and 21 of 2018, either one or both Defendants used an account
“@Williamwilrna ” on Twitter.com where Defendants “intentionally and
purposefully sent harassing and defamatory tweets and messages...to residents of
the forum state of this court.”

14) The alleged defamatory tweets contain statements regarding Claire Buck’s
husband, Matthew Buck or Plaintiff “John Doe,” that he “would rape or has
already raped his own young daughters, as well as the wife’s co-worker’s
daughter.”

l.5) Plaintiff Matthew Buck, as “John Doe,” asserts he has never communicated with
the Defendants using Twitter. '

16) As of December 12, 2018, the Court denied Plaintiff to resume as “John Doe” and
Plaintiff amended his complaint to state his true and correct name, Matthew Buck.

Based on the screenshots of the messages identified on Plaintiff s complaint, the
statements from Twitter.com shows the alleged defamatory statements being notified to three
users. One of the users Was identified as “Claire Bucl<” and the Twitter account holder uses the e-
mail “ccyrnak@vt.edu.” The user has been r:evealed as Claire Adrienne Buck or Claire Adrienne
Cyrnak, who is the Plaintiff’s wife that received'the alleged defamatory statements about her
husband, Matthew William Buck. Plaintiff Mauhew Buck, bringing the lawsuit as “John Doe,” is
revealed as a Colorado licensed attorney (License #44170) at “Red Law LLC” in Denver,
Colorado. The Plaintiff will be referred to as' “Plaintiff,” “Matthew Buck,” “Attorney,” and
“Plaintiff’ s attorney” throughout this Motion.

A_NA_IM
Lack of Personal Jurisdiction

The Court is authorized to dismiss claims against a party pursuant to Rule 12(b) when the
court lacks jurisdiction over the persons. C.R.C.P. l2(b)(2). Pursuant to Rule lZ(b), no defense

Case 1:18-cV-02427-RB.] Document 45 Filed 12/17/18 USDC Colorado Page 3 of 13

or objection is waived by submitting motion to dismiss permitted under Rule 12.
1. Personal Jurisdiction Standar`d

The Court is authorized to dismiss claims against a party pursuant to Rule 12(b) when the
court lacks jurisdiction over the person. C.R.C.P. 12(b)(2). The General Assembly, in enacting
Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1 - 124, intended to extend the jurisdiction of
the courts to the filllest extent permitted by the United States Constitution and the Colorado
Constitution. Keefe v. Kirschenboum & Kirschenbaum, P.C., 40 P.3d 1267, 1270 (Colo. 2002).
Nevertheless, the plaintiff has the burden of pleading in its complaint sufficient facts to support a
reasonable inference that a non-resident defendant has engaged in conduct under the long-arm
statute that subjects the non-resident to in personam jurisdiction Id. at 1272; McA vov v. District
Court, 757 P.2d 633,634 (Colo. 1988). A plaintiff must carry this burden by making a prima
facie, threshold showing of personal jurisdiction Keefe, 40 P.3d at 1272; McAvoy, 757 P.2d at
634. ' -

Before a nonresident defendant may be subjected to a Colorado court’s jurisdiction, the
plaintiff must comply with the requirements of Colorado’s long-arm statute, section 13-1-124,
C.R.S. 2013, and constitutional due process See Gognat v. Ellsworth, 224 P.3d 1039, 1052-53
(Colo. App. 2009), aff’d, 259 P.3d 497 (Colo. 2011). Colorado’s long-arm statute confers the
maximum jurisdiction permitted by the Due Process Clauses of the United States and Colorado
Constitutions; therefore, if a plaintiff satisfies the constitutional requirements, Colorado’s long-
arm requirements are also satisfied

To meet the requirements of due process, a defendant must have “certain minimum
contacts with the forum state so that he may foresee being answerable in court there.” Id. at
1194; see Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (“Due process requires only
that in order to subject a defendant to a judgment in personam, if he be not present Within the
territory of the forum, he have certain minimum contacts with it such that the maintenance of the
suit does not offend ‘traditional notions of fair play and substantial justice”’ (quoting Milliken v.
Meyer, 311 U.S. 457, 463 (1940)). The quantity and nature of these contacts depend on whether
the plaintiff alleges general or specific jurisdiction Goettman, 176 P.3d at 67. A court has
general jurisdiction if the defendant conducted continuous and systematic activities that are of a
general business nature in the forum state. Id. A court has specific jurisdiction if the “injuries
triggering litigation arise out of and are related to activities that are significant and purposefully
directed by the defendant at residents of the forum.” Archangel, 123 P.3d at 1194 (internal
quotation marks omitted). “For a State to exercise jurisdiction consistent with due process, the
defendant’s suit- related conduct must create a substantial connection with the forum State.”
Walden v. onre, 571 U.s. __, _, 134 ss Ct. 1115, 1121 (2014)`.

Plaintiff asserts specific jurisdiction and did not allege that either Defendants conducted
continuous and systematic activities of a general business nature in Colorado, so only the issue
of specific jurisdiction over the Defendaiits is discussed.

Case 1:18-cV-02427-RB.] Document 45‘ Filed 12/17/18 USDC Colorado Page 4 of 13

l . '
THlS COURT MAY NOT EXERCISE SPECIFIC JURISDlCTlON OVER
DEFENDANTS '

In properly viewing the focus of the minimum contacts analysis on the fact that it is the
defendants, not plaintiffs or third parties, who must create contacts with the forum state, the court
should review the jurisdictional allegations presented by Plaintiff

Specific jurisdiction exists when the cause of action arises out of certain forum-related
acts by the non-resident defendant; thus, the litigation must result from alleged injuries that
"arise out of or relate to" activities that are significant and purposefully directed by the defendant
at residents of the forum. Burger King, 471 U.S. at 472; Keefe, 40 P.3d at 1271; Le Manufacture
Francaise Des Pneumatiques Michelz'n v, District Court, 620 P.2d 1040 (Colo. l980). The non-
resident defendant must have purposefully availed himself of the privilege of conducting
activities within another state. Keefe, 40 P.3d at 1271. The "purposeful availment" requirement
ensures that a defendant will not be haled into a jurisdiction solely as a result of random or
fortuitous contacts or the unilateral activity rif a third party. Burger King, 471 U.S. at 475; Keefe,
40 P.3d at 1271. F or jurisdiction to be proper, the contacts must proximately result from actions
of the defendant that create a "substantial connection" with the forum state. Burger Kz`ng, 471
U.S. at 475; Keefe, 40 P.3d at 1271.

1
l. DEFENDANTS LACK SUFFICIENT MINIMUM CONTACTS WITH
COLORADO

Plaintiff has not made, and cannot make, the prima facie showing necessary to allow this
Court to exercise authority over either of the defendants in this case. Plaintiff asserts that
personal jurisdiction over the nonresident Defendants is appropriate under Colorado’s long-arm
statute, C.R.S. § 13-1-124, because Defendants allegedly sent '.I`Weets or message to or about
Plaintiff to his wife and his wife’s co-worker.

The Defendants assert the fol.lowing:
1

1) Defendants have never visited Colojrado and do not have any property or any relation
with anyone in Colorado.

2) Defendants do not have business, office, contracts or other activities in the forum or
towards the residents in the forum.

3) Defendants did not avail themselves of the benefit of Colorado law.

4) The alleged defamatory statements lon Twitter.com was not specifically directed to
Colorado residents as a whole or knowingly sought residents of Colorado.

5) The alleged Twitter statements on “@WilliarnWilma2” shows one-sided tagging of the
Plaintiff’ s wife, which were directed toward users from unknown locations

6) The readership and views of Twitter.com, Where the alleged defamatory statements Were
posted_, could be viewed anywhere in the country.

7) Plaintiff does not identify the “hun:dreds of people” who viewed the alleged defamatory
statements and Plaintiff does not assert that these people are Colorado residents

8) Defendants have never met the Plaintiff or his wife. Defendants do not have any relation
to Plaintiff or his wife in any personal or professional setting.

Case 1:18-cV-02427-RB.] Document 45 Filed 12/17/18 USDC Colorado Page 5 of 13

9) Defendants have not engaged with, interacted with or conversated with Plaintiff,
Plaintiff s wife or Plaintiff’s wife’s bo-worker through Twitter account
“@WilliamWilmaZ.” F or this purpose, engaging and interacting and conversating are
exchange of messages between two ,or more parties.

Since the Defendants’ contacts were isolated for this particular alleged defamatory
statements, the Court should find that the alleged contacts were insufficient to warrant exercising
specific personal jurisdiction over the Defendants Defendants have not purposefully availed
itself of the privilege of acting within the forum state Defendants could not have reasonably
anticipated that they would be subject to personal jurisdiction in this Court because they did not
make any contact with anyone in Colorado for business or otherwise

1
a) Analysis of Alternative Minimum Contact: Walden Test

Under Walden v. Fiore, 571 U S. _1_ ,134 S. Ct 1115 (2014), Plaintiff s reliance on their
own Colorado connections is misguided; the fact that Plaintiff and his wife are Colorado
residents is only material to determining whether defendants created other contacts with the state.
134 S. Ct at 1123 (“To be sure, a defendant’ s contacts with the forum State may be intertwined
with his transactions or interactions with the plaintiff or other parties. But a defendant’ s
relationship with a plaintiff or third party, standing alone, is an insufficient basis for
jurisdiction ”). Thus, Plaintiff’s allegations that the Defendants “have committed tortious acts
within Colorado” and “have intentionally and purposefully sent harassing and defamatory tweets
and messages via the internet to residents of the forum state of this court” are insufficient to
establish minimum contacts by defendants

ln Walden, the Supreme Court held that the defendant’ s knowledge that the plaintiffs
were residents of the forum and would feel harm in the forum was insufficient forum contact
for personal jurisdiction Id at 1124- 26. T'he same is true here See, e. g., Rockwooa’ Se/ect Asset
FundX] (6)- I, LLC v. Devine, Millimet &l Branch, F. 3d ____, ,.No 13 -,4112 2014 WL
1778048, at *2 (10th Cir May 6, 2014) (no personal jurisdiction over the defendant because the
plaintiffs “reliance on its own [f`orum state] connections is misguided” and insufficient for
personal jurisdiction)

Further_, Plaintiff did not allege that the statements made by Defendants Were specifically
directed at Colorado. Rather, as Plaintiff alleges, the statements Were made on the Internet and
distributed “to hundreds ” Plaintiff s allegations that the statements caused damage to reputation
in his home state of Colorado is insufficient to establish specific personal jurisdiction because

“mere injury to a forum resident is not a sufficient connection to the forum. Regardless of where
a plaintiff lives or works, an injury is jurisdictionally relevant only insofar as it shows that the
defendant has formed a contact with the forum State ” Walden, 134 S. Ct. at 1125. While
Plaintiff contends that Defendants’ alleged defamatory statements have been “seen by hundreds
of people,” Plaintiff failed to identify the readers of the statements or to allege where these
individuals reside. Coincidental communication amongst users on social media via tagging or
general messages to public does not show purposeful engagement or targeted interaction for the
purposes of specific jurisdiction Such bare allegations and assumptions do not assist Plaintiff m
proving personal jurisdiction over the out-of- state Defendants.

Case 1:18-cV-02427-RB.] Document 45 ' Filed 12/17/18 USDC Colorado Page 6 of 13

l

Similarly, Plaintiff s allegations regarding the Defendants’ creation of Tweets that
“identify Plaintiff by his legal name and Twitter username as well as Twitter accounts which
belong to his wife and his wife’ s co- -”worker ldo not focus on Colorado and do not provide
sufficient minimum contacts to subject defendants to personal jurisdiction in Colorado. Id at
1121 (“defendant’ s suit-related conduct must create a substantial connection with the forum
State”); compare Wagner v. Miskz'n, 660 N.W.2d 593, 599 (N.D. 2003) (creation of website
www.undnews.com subjected the defendant to personal jurisdiction in North Dakota because it
was directed at residents of North Dakota), with Advancea' Tactical Ordinance Sys., LLC v.
Real Actz`on Paz`ntball, Inc., ___ P.3d __, __, No. l3-3005, 2014 WL 1849269, at *5-*6 (7th
Cir. May 9, 2014) (no personal jurisdiction because “the operation of an interactive website does
not show that the defendant has formed a contact with the forum state” and‘ ‘[t]he connection
between the place where an email is opened and a lawsuit is entirely fortuitous”); Revell v. Lz`dov,
317 F 3d 467, 473 (5th Cir 2002) (holding Texas plaintiff could not establish personal
jurisdiction over nonresident defendants who posted an article about the plaintiff on the
Internet because the article did not refer to Texas and was not specifically directed at
Texas readers); Telemea'icine So[utions LLC v WoundRz`ght Techs., LLC, F. Supp. 2d __,
,.No 13 CV 3431, 2014 WL 1020936, at *11 (N. D Ill. Mar. 14, 2014) (court lacked personal
ju_risdiction over a defendant who posted allegedly defamatory statements in a Google ad and
used an allegedly infringing trademark because‘ ‘[n]one of Defendant s alleged contacts _ its
website, Facebook page, Twitter feed, and conference-based marketing efforts _ was targeted or
aimed at Illinois, or prompted any more than happenstance interactions with lllinois residents or
businesses”). Unlike media companies or businesses, private individuals who post on a social
media platform do not foresee the effects and influence of their statements to a specific state.
Plaintiff fails to draw a causal connection between the alleged defamatory statements that were
posted for the general public to be a contact with the forum state. Without Defendants’
connection to the forum state, this Court cannot exercise specific jurisdiction over the
Defendants
As such, the analysis of the Walden Test shows that Plaintiff, who must establish a prima
facie showing here, have not alleged facts showing any contacts that the out-of-state defendants
themselves created with Colorado Walden, 571 U S at ,134 S. Ct. at 1122 (the relationship
between the defendant and the forum “must arise out of_ contacts that the ‘defendant himself
creates with the forum” (quoting Burger King, 471 U. S. at 475)), and have failed to establish
personal jurisdiction over the out-of-state defendants This Walden Test Weighs in favor of the
Defendants because it does not show that there were sufficient contact with the Defendants to the
forum state.

 

b) Analysis of Alternati|ve Minimum Contact: Calder Test

The Calder effects test focuses on harm caused by the defendant ln order for a defendant
to be subject to personal jurisdiction under Calder, a defendant must (1) commit an intentional
act (2) that is “expressly aimed” at the forum state and (3) causes actual harm that the defendant
knows is likely to be suffered m the forum s'tate. Calder v. Jones, 465 U S 783 (1984)

First, Defendants for this alleged defamatory statement does not show intentional act to
engage with the forum state or its residents Plaintiff asserts that Defendants tagged the accounts
of his wife and his wife’ s co- -worker on Twitter. com intentionally Defendants, having never met
Plaintiff’s wife or the wife’ s co- -worker, do not have personal or general knowledge of their
location and residency Based on Plaintiffs allegations, messages that were written in public

Case 1:18-cV-02427-RB.] Document 45 ` Filed 12/17/18 USDC Colorado Page 7 of 13

view on a personal social media account and the tagging of someone in a particular state
constitutes minimal contact However, social media such as Twitter has automatic tagging that
attaches people when the user does not intend on speaking to or engaging with.

Second, the Plaintiff attached three examples of the alleged defamatory statements on
Twitter where the two conversations are directed to people whose location is not clear or
unknown and where the other statement is not directed to anyone in particular. There is no
significant link to Defendants’ actions to their knowledge of intentionally contacting residents of
Colorado. Therefore, Plaintiff cannot show that Defendants were “expressly aiming” their
statements to residents of Colorado or to the forum state. Plaintiff did not show by prima facie
that Defendants have an interest in directing their ideas to residents of Colorado or to create an
effect in Colorado. Unlike a media company or a magazine company, where they distribute
materials intentionally and knowingly to the residents of a particular state, private individuals
who writes on their own social media account do not write with the knowledge that their
personal accounts will be read by hundreds£ in a specific state. Plaintiff s allegations are not
supported by his own evidence of the Twitter posts. Unlike Calder, where the defendants’
actions were “expressly aimed” at the forum state and were “calculated to cause injury to the
plaintiff ’ in the forum state, the alleged Twitter statements do not mention the forum state and
Plaintiff Matthew Buck fails to state Defendant Songs’ calculative and intentional actions in
specifically aiming at the forum state. The attached Twitter statement shows Defendants were
allegedly speaking to multiple people, where the alleged Plaintiff"s wife’s co-worker does not
show the location and the other unidentified user’s location shows “Burnin Zana, Wakanda.”
[465 U.S. at 789, 790]. The allegation'that Defendants were purposefully targeting Colorado and
its residents is an assumption that has not been alleged with particularity Merely issuing a
statement published to the entire world is not enough.

Third, because the first two prongs are not met, Plaintiff fails to show that Defendants
acted with knowledge that their actions would cause actual harm to be suffered in the forum
state. There are no indications of Colorado, Plaintiff’s business or indication of speaking about
Plaintiff s whereabouts The claim does not link the Defendants’ knowledge and intentional
action to the coincidental tagging of Plaintiff’ s wife in the conversation between the Defendants’
alleged Twitter account and the two users. The cyberspace and the social media platform are
widespread and too broad to identify the locations of each and every user’s location. Unless the
Plaintiff can show that Defendants had knowledge of the actual person behind each user_, his
claim that Defendants acted knowingly would be meritless and based on assumptions

Critical to the personal jurisdiction' analysis in this case is the glaring fact that none of the
Defendants is a Colorado resident Further, there is no connection or explanation of the causal
effect of the alleged defamatory statement that Colorado or its residents were impacted in a way
justifying this Court’ s exercise of jurisdiction over Defendants The alleged defamatory
messages were sent in a course of two days, which would not make it foreseeable that
Defendants would be haled into a Colorado court and the contact would be considered‘ ‘random
or fortuitous contacts or the unilateral activity of a third party.” Because of the nature of the
Twitter social media platform, where users engage with others who do not have any personal
connection or relationship, it would be unrealistic to expect to litigate with every person a user
interacts with. Keefe, 40 P.3d at 1270-71. Defendants’ attenuated and fortuitous singular contact
with a resident in Colorado fails to raise an inference of specific jurisdiction over either
Defendants Having failed to allege facts sufficient to establish the Defendants have the requisite

Case 1:18-cV-02427-RB.] Document 45` Filed 12/17/18 USDC Colorado Page 8 of 13

minimum contacts with Colorado, this Court1 lacks authority to exercise personal jurisdiction
over the Defendants.1

Based on the minimum contacts analysis for Walden and Calder, Plaintiff fails to show
that Defendants made knowing and intentional contact in his claim The coincidence of tagging
or directing one or more messages to a person residing in Colorado is too weak for this Court to
have jurisdiction over Defendants

2) EXERCISING PERSONAL JURISDICTION OVER THE DEFENDANTS
WOULD OFFEND NOTIONS OF FAIR PLAY AND SUBSTANTIAL JUSTICE

Even if this Court finds that there was minimum contact the Court must also find that
having jurisdiction over Defendants does no1t offend ‘traditional notions of fair play and
substantial justice’ (quoting Milll'ken v. Mey1er, 311 U. S. 457, 463 (1940).

The Supreme Court set out five factors in Burger Kz`ng for determining fair play and
substantial justice: (1) the burden imposed 01n the defendant, (2) the forum state’ s interests, (3)
the plaintiffs interest in convenient and effective relief, (4) the judicial system’ s interest in
efficient resolution of controversies, and (5) and the shared interest of the several states in
furthering fundamental substantive social policies. See 471 U. S at 476-77; see also Ruston Gas
Turbines, lnc. v. Donaldson Co., 9 F.3d 415, 421 (5th Cir. 1993).

1) The burden on Defendants of litigating in Colorado is significant

“This factor is of special significance, because it serves to prevent the filing of vexatious
claims in a distant forum where the burden of appearing is onerous. ” OM Holdings, 149 F. 3d at
1096. The burden on Defendants is significant Both defendants have jobs in CA that will cause
undue hardship on leaving their home state 1for the litigation in Colorado. Neither Defendant
conducts business in Colorado The burden on seeking and retaining a Colorado attorney for this
particular matter would cause delay and hardship in time and fmance. Without being able to
regularly meet with an attorney in Colorado the Defendants would be at a significant
disadvantage Overall, the burden is grave because the defendants did not engage with residents
of Colorado to expect to be haled into court in this forum state

The plaintiff cannot sue in a state sim1ply because they reside there In a situation where
defendants posted allegedly defamatory material but had no ability to control whether the content
was viewed in Colorado or elsewhere, it would be consistent with purposeful availment for the
appropriate forum to be defendants’ residence. Plaintiffs should not have complete choice of
forum, especially in a claim that arise from cyberspace.

2) Colorado has no interest in litigating this dispute.

Colorado does not have specific laws regarding defamation and the courts in Colorado did
not adopt retraction suit or anti-slapp suit. 1The law of the forum state would not apply and this
Court would have to look at other courts to fit the case into other state laws. lt would be harder
for this Court to hear a defamation case that arise amongst two private individuals over one
specific matter without specific laws. This1case will cause delays with other cases in the Court
and thus, this case would not be beneficial overall for the judicial system in Colorado. The forum

1

1

Case 1:18-cV-02427-RB.] Document 45` Filed 12/17/18 USDC Colorado Page 9 of 13

state would not benefit from hearing this case. This factor weighs against Colorado jurisdiction
3) Plaintist interest in obtaining relief can be obtained in a different forum.

Plaintiff is an attorney in Colorado. As he is representing himself in this lawsuit, he is fully
capable of litigating this claim at any court. He would not face financial hardship throughout the
litigation process because he would have limited number of people needed for this case. There
are no known witnesses or experts to be present for this particular litigation Plaintiff does not
have to seek counsel in a different state. Plaintiff will be able to obtain effective relief in other
states apart from this forum state.

4) Colorado is an inefficient place tri litigate this dispute.

Another factor courts can consider in the fair play analysis is the interstate judicial system’s
interest in efficient resolution of controver§ies. As stated above, this forum state does not have
specific law regarding cyberspace defamat10ry acts amongst private individuals Other facts, as
stated above, applies here as well. There are no known witnesses or the need for this forum
state’s substantive law. On the other hand,1Calif`ornia courts have numerous cases and laws
related to cyberspace defamation Plaintiff’s alleged claims could be resolved in Defendants’
horne state where the law is more precise and clearer in California Unlike Colorado, California
has precise laws for the regulation of defamation and the procedure in filing a lawsuit for

defamation All of these factors support ju1risdiction in California.
5) Other states have shared interests in social policies

Allowing Colorado to have jurisdiction in this case gives Colorado an incentive to be
inefficiently pro-plaintiff, because Colorado’ s citizens get all the benefits from its law. The
social media website is accessible by all states and cannot be blocked 111 Colorado lf the Court
grants in personam jurisdiction over the oiit-of-state defendants the jurisdiction would solely be
based on negative effects since the constitutional requirements of personal jurisdiction weighs in
favor of the defendants The focus on the 1effects of the damage to plaintiff is not proper, ev en if
those negative effects were intended.

ln sum, the “fair play and substantial justice” analysis weighs heavily against jurisdiction
by a Colorado court, particularly since the nonresident Defendants’ ties to Colorado are
nonexistent This Court must “look to the1 geographic focus of the [posting], not the bite of the
defamation, the blackness of the calumny, or who provoked the fight ” Revell, 317 F. 3d at 475.
The factors nom Burger King weigh in favor of the Defendants Thus, the exercise of personal
jurisdiction over the Defendants would offend the traditional notions of fair play and substantial
justice.

'I`HIS COURT LACKS PERSONAL JURISDICT[ON OVER THE DE.FENDANTS§
THUS, THIS COURT SHOULD DISMISS THIS CASE IN ITS ENTIRETY.

The Court should find that there is no minimum contact sufficient for the analysis and it
would not be fair and just to bring the Defendants into this Court. Nothing in Plaintiffs
1

Case 1:18-cV-02427-RB.] Document 45 ' Filed 12/17/18 USDC Colorado Page 10 of 13

complaint demonstrates Defendants’ knowledge or intention of directing alleged statements to
people of Colorado or that Defendants wanted the statements to reach people in this state to
impact Plaintiff s life and livelihood Therefore, this Court should dismiss the entire case for lack
of personal jurisdiction on Defendants 1

II. MOTION TO REDACT SENSITIVE INFORMATION

The address, lP address, phone numbers, phone account numbers and other related
sensitive personal information of both Defendants have been published throughout the
Complaint and prior documents for this case. Plaintiff s conduct constitutes a reckless disregard
for the privacy rights and security interests lof Defendants Defendants are moving the Court to
purge or redact the Court’ s own records of sensitive information (see: subpoena of Defendants’
information on the Sprint phone billing acclount and information about Defendants’ work history,
personal address, phone numbers, lP addresses on Plaintiff s Complaint) The Defendants do not
have an office address for the purpose of this litigation and their personal home address should
be redacted on all court filings Plaintiff actled with knowledge and intention to reveal
Defendants’ information and thus, should bl16 order to resubmit a redacted version of each

document _
LEGAL AUTHORITY FOR MOTION TO REDACT

"Motions to redact are governed by GR 15 The court may order redaction if it "makes and
enters written findings that the specific sealling or redaction is justified by identified compelling
privacy or safety concerns that outweigh th1e public interest in access to the court record " GR
15(c)(2). A sufficient privacy concern exists where "[t]he redaction includes only restricted
personal identifiers contained in the court record." GR 15(c)(2)(E). Motions to redact are treated
as motions to seal according to court rule. _GR 15(b)(4). "When a court record is redacted
pursuant to a court order, the original courtl record shall be replaced in the public court file by the
redacted copy. The original unredacted c0111rt record shall be sealed following the procedures set
forth in [GR 15](c)(5). " GR 15(c)(6).

1ANALYSIS

Under FRE Rule 5. 2, Plaintiff is required to redact any information that is covered and
also personal information not covered by tllie redaction requirement Plaintiff presented
documents that exposes the Defendants personal identifying information that could cause
identity theH. Plaintiff had intentionally or recklessly exposed Defendants’ personal information
in public documents creating a risk of sec1urity issues for the Defendants Inforrnation such as
employment history, personal account numbers, sensitive security information_, home address
should be properly redacted Plaintiff servled the Defendants in their home address and did not

properly redact the address, intentionally or recklessly

REQUESTED RELIEF
1. Order the Clerk of the Court to purge or to redact the record of Defendants’ sensitive

personal information such as the Defendants’ phone numbers, address, phone billing account
number, IP address, and other numbers identifying Defendants’ personal information

10

Case 1:18-cV-02427-RB.] Document 45 `Filed 12/17/18 USDC Colorado Page 11 of 13

2. lf not redacted by Court, the Court should order Plaintiff to promptly resubmit and refile the
documents with the Defendants’ personal identifying information fully redacted

3. The Court to impose other sanctions upon Plaintiff or take measures as the Court sees fit to
insure Defendants’ privacy rights will not be further violated

III. MOTIQN FOR SANCTIONS

Pursuant to Rule 11, Defendants move this Court to sanction Plaintiff s attorney for filing
claim with two identities, requesting attorney fees, and causing undue hardship 111 filing the
meritless lawsuit against Defendants The identity of Plaintiff John Doe and Plaintiff’s attorney
is the same person. Plaintiff John Doe (renzl'imed in amended complaint as “Matthew Buck”) will
be referred to as “Plaintiff, ” “Plaintiffs Atltorney,” “Attorney,” “Matthew Buck ” “Plaintiff
Buck,” “Attorney Buck, ” throughout this Motion.

VIOLATIONS

Sanctions, including attorney fees, iare an important mechanism available to our courts to
prohibit and deter improper litigation conduct Aurora v Colorado State Engineer, 105 P 34 595
(Colo 2005). A "claim" is defined inter alia as "a demand for money or property to which one
asserts a right " BLA CK ’S LA WD]CTI_ON{!RY (29 Pocket ed ) Clearly, an allegation of “greater
than $75, 000, exclusive of interest and cosl'ts” in unidentified and unquantifiable reputational
damage is a "claim", at least as that term is generally defined and understood Attorney has
provided little or no credible evidence of his alleged economic damages It is not enough to show
that the claim is “defamatory per se’ ’withlbut introducing evidence or analysis of how one or
more of the alleged defamatory statement was either accusatory of criminal conduct, indications
of loathsome disease, indications of unchastity, or improper conduct of business trade or
profession None of the allegations have supporting analysis, but rather conclusory in the finding
that Attorney believes the alleged statemelnts qualify as defamatory per se. Attorney did not
establish a link between the identification of the phone number to the identity of the phone
number’ s owner Attorney alleged false statements that were conclusory and unable to ascertain
based on the Complaint. Attorney should llhave presented credible evidence of the causal nexus
between the Defendants and the phone number, the Defendants and the‘ ‘personal twitter
account,’ ’and the Attorney’ s loss and Defendants’ conduct Attorney presented amounts to little
more “than a hunch. ”

Additionally, C.R.S. § 13-17-1()2;specifically contemplates a circumstance, such as here,
where only part of an action or clairn- or even one aspect of a claim may warrant sanctions
CR. S §13- 17- 102 specifically provides that sanctions may be awarded if the party "brought or
defended the action, or any part thereof, that lacked substantial justification.. " Here, Attorney
asserts harassment without any evidential finding or support other than anonymous message he
received through his work website Clairlns that lack basis and substantial justification cause
undue hardship on defendants and causes delay injustice for important matters. During an
attempted discussion of the case, Attorney wanted to cause undue burden and hardship by
delaying the discussion, refusing to speak without Defendants’ attorney Defendants clearly told
Attorney that Defendants were representing themselves, and attorney would not engage in a
discussion about the case. The claims were presented for an improper purpose and reasonable
inquiry was not made into the factual and legal contentions made,

11

Case 1:18-cV-02427-RB.] Document 45 l|:i|ed 12/17/18 USDC Colorado Page 12 of 13

Moreover, Plaintiff`s “attorney” was misrepresenting himself as “Plaintiff John Doe” and
is not litigating in good faith. Attorney in this matter is the same person as the Plaintiff, and he
requested this Court to order Defendants to pay “John Doe costs and applicable attorney’s fees”
while he is representing himself By hiding the Plaintiffs identity and asserting claims that
needed to reveal the Plaintiff’ s identity for further investigation, Plaintiff was showing abusive
process against non-attorney pro se Defendants While with court permission a party can protect
identity from the public, the party should not protect its identity from the opposing party when
the opposing party have a right to investigate the merits of the case Without knowing who
“Plaintiff John Doe” was in the alleged defal'matory statements and elaims, Defendants were left
to use deductive reasoning and private investigating to identity Plaintiffs wife and thereby,
finding Plaintiff s identity Code of Civil Prlocedure section 367 states that “[e] very action must
be prosecuted in the name of the real party iln interest, except as otherwise provided by statute.”

It was necessary to narrow down who Plaintiff was for proper investigation Defendants have the
constitutional right to confront their accuserls in a court of law. A large part of confronting an
accuser is knowing exactly who the accusers are Plaintiff intentionally hid his identity, not for
personal security and protection of privacy, but for undue hardship and for financial gain.

ln the claim, Attorney Buck included Defendant’s private information such as school,
workplace, filture career goal, and other immaterial information without redaction. The phone
numbers, as well as the account numbers toll phone billing are some of the private and personal
information that were submitted Attorney filed the lawsuit without contacting Defendants to
confirm their involvement 111 the alleged delf`amatory statements, without requesting redaction of
the alleged defamatory claims and without factual basis for each of the claim. It has been
identified that Plaintiff s personal twitter, “@redlawco” and Plaintiff made efforts to redact only
his personal Twitter and his personal information Plaintiff did not show regards for other parties
to this matter, publicly exposing personal information of the Defendants. This further supports
his motive behind the frivolous claim that was made to cause undue hardship and to harass.

Plaintiff deliberately requested more than $75, 000 in damages to asseit diversity
jurisdiction when personal jurisdiction is irlnproper; Plaintiff demonstrated abusive tactics in
various ways: Plaintiff deliberately acted as a plaintiff “John Doe” and his own attorney by
hiding the identity of the plaintiff of the matter in order to claim attorney’ s fees; Plaintiff did not
cooperate with Defendants in discussing tllie lawsuit, causing financial hardship and emotional
distress Such conducts should be sanctioned, not condoned. Defendants therefore requests that
the Motion be granted.

' CONCLUSION

WHEREFORE, Defendants respecl'tfully requests that this Court dismisses all claims in
this Court based on lack of personal jurisdiction under C.R.C.P. 12(b)(2), redact all of
Defendants’ sensitive information on file,lsuch as phone numbers, horne address, lP address,
Sprint account numbers, and all other personal identifying numbers, and sanction attorney for the
unethical conducts l

DATED this 12th day of December 2018. l

Respectfully submitted,
By: /s/ BORA SONG
/s/ HYE SONG,

Pro se

12

Case 1:18-cV-02427-RB.] Docume`nt 45 'Filed 12/17/18 USDC Colorado Page 13 of 13

CERTIFICATE OF SERVICE
1

The undersigned hereby certifies that on this 12th day of December 2018, a true and
correct copy of the foregoing DEFENDANTS’ MOTION TO DISMISS AND MOTION TO

SANCTION was served via process service to the following unless another method is specified

below:

Matthew W. Buck

RED LAW

445 Broadway Suite 126 1
Denver, CO 80203

Counsel for Plaintiff 1

/s/ long Lee

/

l3

